DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claim 1, the phrase “a first tray configured to define a first portion of cell” will be interpreted as --a first tray configured to define a first portion of a cell--        
Regarding claim 1, the phrase “a liquid supply configured to supply liquid into the space of the cell” will be interpreted as --a liquid supply configured to supply the liquid into the space of the cell--        
Regarding claim 1, the phrase “an heating output of the heater increases” will be interpreted as --a heating output of the heater increases--      
Regarding claim 7, the phrase “a guide duct configured to guide cold of the freezing compartment to the refrigerating compartment” will be interpreted as --a guide duct configured to guide cold air of the freezing compartment to the refrigerating compartment--     
Regarding claim 9, the phrase “a case in which air having a temperature lower than a temperature of the cold in the storage compartment is supplied to the storage chamber” will be interpreted as --a case in which air having a temperature lower than a temperature of the cold air in the storage chamber is supplied to the storage chamber--      
Regarding claim 10, the phrase “a case in which air having a temperature higher than a temperature of the cold in the storage chamber is supplied to the storage compartment” will be interpreted as --a case in which air having a temperature higher than a temperature of the cold air in the storage chamber is supplied to the storage chamber--        
Regarding claim 11, the phrase “wherein the controller is configured to control the driver and the cooler such that cold is supplied to the cell after the second tray is moved to a first position” will be interpreted as --wherein the controller is configured to control the driver and the cooler such that cold air is supplied to the cell after the second tray is moved to the first position--     
Regarding claim 13, the phrase “the heating amount decreases” will be interpreted as --the heating output decreases--        
Regarding claim 14, the phrase “when an amount of cold supplied to the second storage chamber increases” will be interpreted as --when an amount of cold air supplied to the second storage chamber increases--       
Regarding claim 14, the phrase “when the amount of cold supplied to the second storage chamber decreases” will be interpreted as --when the amount of cold air supplied to the second storage chamber decreases--            
Regarding claim 15, the claim will be interpreted as --wherein, when the amount of cold air supplied to the second storage chamber increases, an amount of cold air supplied to the first storage chamber decreases, and when the amount of cold air supplied to the second storage chamber decreases, the amount of cold air supplied to the first storage chamber increases--         
Regarding claim 17, the phrase “an amount of cold supplied” will be interpreted as --an amount of cold air supplied--   
Regarding claim 19, the phrase “a cooler configured to perform at least one of supplying cold or absorbing heat; tray configured to define a cell” will be interpreted as --a cooler configured to perform at least one of supplying cold air or absorbing heat; a tray configured to define a cell--      
Regarding claims 1, 8, and 13, the phrase “to supply cold” will be interpreted as --to supply cold air--     
Appropriate correction is required.
Claims 2-6, 12, 16, 18, and 20 are objected to due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites “wherein a case in which the heat transfer amount increases is: a case in which a cooling power of the cooler increases or a case in which air having a temperature lower than a temperature of the cold air in the storage chamber is supplied to the storage chamber” which renders the claim indefinite.
It is noted that the conditional step of “a case in which a cooling power of the cooler increases or a case in which air having a temperature lower than a temperature of the cold air in the storage chamber is supplied to the storage chamber” may never occur. In particular, claim 9 does not positively recite the condition precedent (i.e. the increase in the heat transfer amount), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “in case” conditions need not be satisfied to meet the claim, the recited steps of cooling power increase or supplying the storage chamber with air at lower temperature need not to occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "in case” step of claim 9, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Regarding claim 10, the claim recites “wherein a case in which the heat transfer amount decreases is: a case in which the cooling power of the cooler decreases or a case in which air having a temperature higher than a temperature of the cold air in the storage chamber is supplied to the storage chamber” which renders the claim indefinite.
It is noted that the conditional step of “a case in which the cooling power of the cooler decreases or a case in which air having a temperature higher than a temperature of the cold air in the storage chamber is supplied to the storage chamber” may never occur. In particular, claim 10 does not positively recite the condition precedent (i.e. the decrease in the heat transfer amount), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “in case” conditions need not be satisfied to meet the claim, the recited steps of cooling power decrease or supplying the storage chamber with air at higher temperature need not to occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "in case” step of claim 10, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Regarding claim 12, the claim recites “wherein the controller controls at least one of a cooling output of the cooler or a heating output of the heater to vary according to a mass per unit height of ice forming in the space of the cell” which renders the claim indefinite because it is unclear how the controller determines the “mass per unit height of ice forming in the space of the cell” to then vary the cooling output of the cooler or the heating output of the heater. More clarity is requested.
Regarding claim 17, the claim recites “wherein the controller is configured to control at least one of an amount of cold air supplied or the heating output to vary according to a mass per unit height of ice forming in the space of the cell” which renders the claim indefinite because it is unclear how the controller determines the “mass per unit height of ice forming in the space of the cell” to then vary the amount of supplied cold air or the heating output of the heater. More clarity is requested.
Regarding claim 18, the claim recites “wherein the controller controls the heating output when the mass per unit height is a first mass per unit height to be less than when the mass per unit height is a second mass per unit height, the first mass per unit height being greater than the second mass per unit height” which renders the claim indefinite because it is unclear how the controller determines the mass per unit height to then control the output of the heater accordingly. More clarity is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oike Hiroshi (JPH04313661A, herein after referred to as Oike).
Regarding claim 19, Oike teaches a refrigerator (Fig. 1) comprising: a storage chamber (freezer compartment 2 Fig. 3); a cooler (cooler 5 Fig. 3) configured to perform supplying cold air (paragraph [0010]); a tray (ice tray 12 Fig. 1) configured to define a cell (Fig. 2 where the cell is the cavity that receives water) configured to form a space (Fig. 2 where the space is the cavity that receives water) in which liquid (water in paragraph [0013]) introduced into the space is phase changed to ice (paragraph [0019]); a liquid supply (water supply device 14 Fig. 3) configured to supply liquid into the space of the cell (paragraph [0013]); a heater (heater 23  Fig. 2) provided adjacent to the tray (Fig. 2); and a controller (microcomputer 26 Fig. 4) configured to control a heating output (total heat generation of the heater in paragraph [0021]) of the heater based on a heat transfer (cold air temperature in paragraph [0021] which is understood to include a heat transfer) between the storage chamber and the cell so as to maintain an ice making rate (freezing speed in paragraph [0022]) during an ice making process (ice making in paragraph [0022]) within a predetermined range (appropriate speed in paragraph [0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US20130014536A1, herein after referred to as Son) in view of Oike.
Regarding claim 1, Son teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (freezing compartment 4 Fig. 2); a cooler (it is understood that the refrigeration cycle disclosed in paragraph [0003] will include a cooler) configured to supply cold air (cool air in paragraph [0003]); a first tray (upper tray 110 Fig. 3) configured to define a first portion (Fig. 6 where the first portion is the upper part) of a cell (shell 150 Fig. 6); a second tray (lower tray 120 Fig. 3) configured to define a second portion (Fig. 6 where the second portion is the lower part) of the cell, the first and second portions being configured to form a space (paragraph [0055]) in which liquid (water in paragraph [0083]) introduced into the space is phase changed to ice (paragraph [0083]); a liquid supply (water supply unit 170 Fig. 9) configured to supply the liquid into the space of the cell (paragraph [0082]); a heater (ice separating heater 161 Fig. 3) provided adjacent to the first tray (Fig. 3); and a controller (the automation disclosed in paragraph [0005] is understood to be accomplished with a controller).
Son teaches the invention as described above but fails to explicitly teach the controller configured to control the heater; such that the heater is turned on during an ice making process, and when a heat transfer amount between the storage chamber and the space of the cell increases, a heating output of the heater increases, and when the heat transfer amount between the storage chamber and the cell decreases, the heating output of the heater decreases so as to maintain an ice making rate during the ice making process within a predetermined range.
However, Oike teaches the controller (microcomputer 26 Fig. 4 which corresponds to the controller of Son) configured to control the heater (paragraph [0016] where heater 23 corresponds to the disclosed heater of Son); such that the heater is turned on during an ice making process (paragraphs [0018] to [0019] where an ice making process is described), and when a heat transfer amount (degree of cooling in paragraph [0022]) between the storage chamber (freezer compartment 2 Fig. 2) and the space of the cell (cells included in ice tray 12 Fig. 1) increases (paragraphs [0021] and [0022]), a heating output (total heat value in paragraph [0021]) of the heater increases (paragraph [0021]), and when the heat transfer amount between the storage chamber and the cell decreases, the heating output of the heater decreases (paragraph [0021]) so as to maintain an ice making rate (freezing speed in paragraph [0022]) during the ice making process within a predetermined range (appropriate speed in paragraph [0022]) to allow bubbles generated in the water during freezing to escape from the unfrozen water surface.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Son to include “the controller configured to control the heater; such that the heater is turned on during an ice making process, and when a heat transfer amount between the storage chamber and the space of the cell increases, a heating output of the heater increases, and when the heat transfer amount between the storage chamber and the cell decreases, the heating output of the heater decreases so as to maintain an ice making rate during the ice making process within a predetermined range” in view of the teachings of Oike to allow bubbles generated in the water during freezing to escape from the unfrozen water surface.
Regarding claim 2, the combined teachings teach further comprising a secondary storage chamber (refrigerating compartment 3 Fig. 2 of Son) partitioned from the storage chamber, wherein the heat transfer amount between the storage chamber and the cell varies according to a target temperature of the secondary storage chamber (paragraph [0022] of Oike where the target temperature is understood to be the temperature changes in the refrigerator room 3).
Regarding claim 3, the combined teachings teach wherein, when the target temperature of the secondary storage chamber increases, the controller increases the heating output of the heater (it is understood from paragraph [0022] of Oike that temperature changes in refrigerating room 3 would result in adjusting the output of the heater to keep the ice making rate constant).
Regarding claim 4, the combined teachings teach wherein, when the target temperature of the secondary storage chamber decreases, the controller decreases the heating output of the heater (it is understood from paragraph [0022] of Oike that temperature changes in refrigerating room 3 would result in adjusting the output of the heater to keep the ice making rate constant).
Regarding claim 6, the combined teachings teach wherein the storage chamber is configured to be a freezing compartment (freezing compartment 4 Fig. 2 of Son), and the secondary storage chamber is configured to be a refrigerating compartment (refrigerating compartment 3 Fig. 2 of Son).
Regarding claim 13, Son teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a first storage chamber (freezing compartment 4 Fig. 2) and a second storage chamber (refrigerating compartment 3 Fig. 2) partitioned from the first storage chamber (Fig. 2); a cooler (it is understood that the refrigeration cycle disclosed in paragraph [0003] will include a cooler) configured to supply cold air (cool air in paragraph [0003]) into the first storage chamber and the second storage chamber (paragraph [0003]); a first tray (upper tray 110 Fig. 3) provided in the first storage chamber (Fig. 2) and configured to define a first portion (Fig. 6 where the first portion is the upper part) of a cell (Shell 150 Fig. 6); a second tray (lower tray 120 Fig. 3) provided in the first storage chamber (Fig. 2) and configured to define a second portion (Fig. 6 where the second portion is the lower part) of the cell, the first and second portions being configured to form a space (paragraph [0055]) in which liquid (water in paragraph [0083]) is phase changed to ice (paragraph [0083]); a heater (ice separating heater 161 Fig. 3) provided adjacent to the first tray; and a controller (the automation disclosed in paragraph [0005] is understood to be accomplished with a controller).
Son teaches the invention as described above but fails to explicitly teach the controller configured to control the heater; such that the heater is turned on in at least a partial section during an ice making process, and when a heat transfer amount between the first storage chamber and the cell increases, a heating output of the heater increases, and when the heat transfer amount decreases, the heating output decreases so as to maintain an ice making rate within a predetermined range.
However, Oike teaches the controller (microcomputer 26 Fig. 4 which corresponds to the controller of Son) configured to control the heater (paragraph [0016] where heater 23 corresponds to the disclosed heater of Son); such that the heater is turned on in at least a partial section (top of the tray in paragraph [0019]) during an ice making process (paragraph [0019] with the freezing of the water), and when a heat transfer amount (degree of cooling in paragraph [0022]) between the first storage chamber (freezer compartment 2 Fig. 2) and the cell increases (cells included in ice tray 12 Fig. 1), a heating output (total heat value in paragraph [0021]) of the heater increases (paragraph [0021]), and when the heat transfer amount decreases, the heating output decreases (paragraph [0021]) so as to maintain an ice making rate (freezing speed in paragraph [0022]) within a predetermined range (appropriate speed in paragraph [0022]) to allow bubbles generated in the water during freezing to escape from the unfrozen water surface.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Son to include “the controller configured to control the heater; such that the heater is turned on in at least a partial section during an ice making process, and when a heat transfer amount between the first storage chamber and the cell increases, a heating output of the heater increases, and when the heat transfer amount decreases, the heating output decreases so as to maintain an ice making rate within a predetermined range” in view of the teachings of Oike to allow bubbles generated in the water during freezing to escape from the unfrozen water surface.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. in view of Oike and in further view of Song et al. (US20200340726A1, herein after referred to as Song).
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach wherein the controller controls the heater so that the heating output of the heater when the target temperature is a first temperature is greater than the heating output of the heater when the target temperature is a second temperature, the first temperature being greater than the second temperature.
However, Song teaches wherein the controller (controller 105 Fig. 20 which corresponds to the controller of Son) controls the heater (heating rod 133 Fig. 6) so that the heating output of the heater when the target temperature (rate of change of the temperature in paragraph [0009]) is a first temperature (set rate of change in paragraph [0009-0013]) is greater than the heating output of the heater when the target temperature is a second temperature (set rate of change in paragraph [0009-0013]), the first temperature being greater than the second temperature (paragraph [0009-0013]) to maintain a predetermined ice making rate.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “wherein the controller controls the heater so that the heating output of the heater when the target temperature is a first temperature is greater than the heating output of the heater when the target temperature is a second temperature, the first temperature being greater than the second temperature” in view of the teachings of Song to maintain a predetermined ice making rate.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Oike and in further view of Lee et al. (US20090133432A1, herein after referred to as Lee).
Regarding claim 7, the combined teachings teach further comprising: a guide duct (cool air duct 20 Figs. 1 and 3 of Oike) configured to guide cold air of the freezing compartment to the refrigerating compartment (paragraph [0014] of Oike).
The combined teachings teach the invention as described above but fail to explicitly teach a damper configured to open or close the guide duct.
However, Lee teaches a damper (damper 143 Fig. 2) configured to open or close the guide duct (second duct 146 Fig. 2 which corresponds to the guide duct of Oike) to selectively supply generated cold air into the compartment (paragraph [0025]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “a damper configured to open or close the guide duct” in view of the teachings of Lee to selectively supply generated cold air into the compartment.
Furthermore, it is understood, claim 7 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach wherein the cooler comprises: a freezing compartment evaporator configured to supply cold air to the freezing compartment; and a refrigerating compartment evaporator configured to supply cold air to the refrigerating compartment.
However, Lee teaches wherein the cooler comprises: a freezing compartment evaporator (evaporator 152 Fig. 2) configured to supply cold air to the freezing compartment (paragraph [0020]); and a refrigerating compartment evaporator (evaporator 122 Fig. 2) configured to supply cold air to the refrigerating compartment (paragraph [0023]) to provide efficient cooling for both compartments.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “wherein the cooler comprises: a freezing compartment evaporator configured to supply cold air to the freezing compartment; and a refrigerating compartment evaporator configured to supply cold air to the refrigerating compartment” in view of the teachings of Lee to provide efficient cooling for both compartments.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Oike and in further view of Wills et al. (5460009, herein after referred to as Wills).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach wherein a case in which the heat transfer amount increases is: a case in which a cooling power of the cooler increases or a case in which air having a temperature lower than a temperature of the cold air in the storage chamber is supplied to the storage chamber.
However, Wills teaches wherein a case in which the heat transfer amount increases is: a case in which a cooling power of the cooler increases (Col. 5 lines 55-67 and Col. 6 lines 1-3 where operating the compressor at maximum speed is understood to increase the cooling power which results in increasing the heat transfer amount) or a case in which air having a temperature lower than a temperature of the cold air in the storage chamber is supplied to the storage chamber (Col. 5 lines 55-67 and Col. 6 lines 1-3 where operating the compressor at maximum speed is understood to increase the cooling power which results in supplying air with a lower temperature inside the storage chamber) to allow a user to set a desired temperature for the storage compartment.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “wherein a case in which the heat transfer amount increases is: a case in which a cooling power of the cooler increases or a case in which air having a temperature lower than a temperature of the cold air in the storage chamber is supplied to the storage chamber” in view of the teachings of Wills to allow a user to set a desired temperature for the storage compartment.
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach wherein a case in which the heat transfer amount decreases is: a case in which the cooling power of the cooler decreases or a case in which air having a temperature higher than a temperature of the cold air in the storage chamber is supplied to the storage chamber.
However, Wills teaches wherein a case in which the heat transfer amount decreases is: a case in which the cooling power of the cooler decreases (Col. 5 lines 55-67 and Col. 6 lines 1-3 where operating the compressor at lower speeds is understood to decrease the cooling power which results in decreasing the heat transfer amount) or a case in which air having a temperature higher than a temperature of the cold air in the storage chamber is supplied to the storage chamber (Col. 5 lines 55-67 and Col. 6 lines 1-3 where operating the compressor at lower speeds is understood to decrease the cooling power which results in supplying air with higher temperature to the storage chamber) to allow a user to set a desired temperature for the storage compartment.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “wherein a case in which the heat transfer amount decreases is: a case in which the cooling power of the cooler decreases or a case in which air having a temperature higher than a temperature of the cold air in the storage chamber is supplied to the storage chamber” in view of the teachings of Wills to allow a user to set a desired temperature for the storage compartment.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Oike and in further view of Son et al. (US20130081412A1, herein after referred to Son’1412).
Regarding claim 11, the combined teachings teach further comprising a driver (driving unit 140 Fig. 3 of Son).
The combined teachings teach the invention as described above but fail to explicitly teach the driver configured to provide a driving force to rotate the second tray with respect to the first tray to a first position, a second position, and a third position, wherein the controller is configured to control the driver and the cooler such that cold air is supplied to the cell after the second tray is moved to the first position, the first position being a position where the first and second portions face each other, the second tray is moved to the third position after the liquid has phase changed to ice, the third position being a position where the second portion is rotated away from the first portion, the second tray is moved to the second position after ice is removed in the third position, the second position being a position between the first position and the third position, and  a supply of the liquid starts after the second tray has moved to the second position.
However, Son’1412 teaches the driver (driving mechanism in paragraph [0072]) configured to provide a driving force (paragraph [0014] where the driving force is implied) to rotate the second tray with respect to the first tray (paragraph [0014]) to a first position (Fig. 8), a second position (Fig. 6), and a third position (Fig. 9), wherein the controller (the automation disclosed in paragraph [0005] is understood to be accomplished with a controller) is configured to control the driver and the cooler (from paragraph [0003], it is understood that a cooler is used to cool the inside of the storage space) such that cold air is supplied to the cell after the second tray is moved to the first position (steps S13 and S14 of Fig. 10 where it is understood that cold air is supplied during the ice making process of step S14), the first position being a position where the first and second portions face each other (Fig. 8 where the first portion is upper tray 11 and the second portion is lower tray 12), the second tray is moved to the third position after the liquid has phase changed to ice (step S17 of Fig. 10), the third position being a position where the second portion is rotated away from the first portion (paragraph [0068] and Fig. 9), the second tray is moved to the second position after ice is removed in the third position (step S10 of Fig. 10), the second position being a position between the first position and the third position (Fig. 6), and  a supply (step S11 of Fig. 10) of the liquid starts after the second tray has moved to the second position (step S 10 Fig. 10) to automatically supply water and automatically separate the generated ice (paragraph [0005]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “the driver configured to provide a driving force to rotate the second tray with respect to the first tray to a first position, a second position, and a third position, wherein the controller is configured to control the driver and the cooler such that cold air is supplied to the cell after the second tray is moved to the first position, the first position being a position where the first and second portions face each other, the second tray is moved to the third position after the liquid has phase changed to ice, the third position being a position where the second portion is rotated away from the first portion, the second tray is moved to the second position after ice is removed in the third position, the second position being a position between the first position and the third position, and  a supply of the liquid starts after the second tray has moved to the second position” in view of the teachings of Son’1412 to automatically supply water and automatically separate the generated ice.
Furthermore, it is understood, claim 11 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Oike and in further view of Lee et al. (US20080256964A1, herein after referred to as Lee’6964).
Regarding claim 14, the combined teachings teach the invention as described above but fail to explicitly teach wherein, when an amount of cold air supplied to the second storage chamber increases, the heat transfer amount decreases, and when the amount of cold air supplied to the second storage chamber decreases, the heat transfer amount increases.
However, Lee’6964 teaches wherein, when an amount of cold air (most cold air guided by the guide unit 102 in paragraph [0022]) supplied to the second storage chamber (cooling compartment 10 Fig. 1 which corresponds to the second storage chamber of Son) increases (paragraph [0022] and Fig. 3), the heat transfer amount decreases (it is understood that the heat transfer inside the storing compartment 30 which corresponds to the first storage chamber of Son decreases because less cold air is being supplied), and when the amount of cold air supplied to the second storage chamber decreases (Fig. 2 and paragraph [0021] where most cold air is guided toward cold air hole 142), the heat transfer amount increases (it is understood that the heat transfer inside the storing compartment 30 increases because more cold air is supplied) to adjust the temperature of both compartments based on a user settings (paragraph [0026]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “wherein, when an amount of cold air supplied to the second storage chamber increases, the heat transfer amount decreases, and when the amount of cold air supplied to the second storage chamber decreases, the heat transfer amount increases” in view of the teachings of Lee’6964 to adjust the temperature of both compartments based on a user settings.
Regarding claim 15, the combined teachings teach wherein, when the amount of cold air supplied to the second storage chamber increases (paragraph [0022] of Lee’6964), an amount of cold air supplied to the first storage chamber decreases (paragraph [0022] and Fig. 3 of Lee’6964), and when the amount of cold air supplied to the second storage chamber decreases (paragraph [0021] of Lee’6964), the amount of cold air supplied to the first storage chamber increases (paragraph [0021] and Fig. 2 of Lee’6964).
Regarding claim 16, the combined teachings teach wherein the first storage chamber is configured to be a freezing compartment (freezing compartment 4 Fig. 2 of Son), and the second storage chamber is configured to be a refrigerating compartment (refrigerating compartment 3 Fig. 2 of Son).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oike in view of Wills.
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach wherein the controller is configured to control an output of the cooler based on the heat transfer.
However, Wills teaches wherein the controller (controller 1030 Fig. 3 which corresponds to the controller of Oike) is configured to control an output of the cooler (Col. 5 lines 55-67 and Col. 6 lines 1-3 where the output of coil 2010 which corresponds to the cooler of Oike is determined by the speed of compressor 2020) based on the heat transfer (Col. 5 lines 55-67 and Col. 6 lines 1-3 where the desired set point temperature is understood to include a set heat transfer) to allow a user to set a desired temperature for the storage compartment.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include “wherein the controller is configured to control an output of the cooler based on the heat transfer” in view of the teachings of Wills to set a desired temperature for the storage compartment.

Allowable Subject Matter
Claims 12 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the controller controls at least one of a cooling output of the cooler or a heating output of the heater to vary according to a mass per unit height of ice forming in the space of the cell”.
The closet prior art reference, Oike (JPH04313661A), teaches a controller, a cooler, and a heater; however, the reference fails to disclose, suggest or teach “wherein the controller controls at least one of a cooling output of the cooler or a heating output of the heater to vary according to a mass per unit height of ice forming in the space of the cell”.
Therefore, claim 12 is considered allowable.
Regarding claim 17, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the controller is configured to control at least one of an amount of cold air supplied or the heating output to vary according to a mass per unit height of ice forming in the space of the cell”.
The closet prior art reference, Oike (JPH04313661A), teaches a controller, and a heater; however, the reference fails to disclose, suggest or teach “wherein the controller is configured to control at least one of an amount of cold air supplied or the heating output to vary according to a mass per unit height of ice forming in the space of the cell”.
Therefore, claim 17 and any dependent claim therefrom (claim 18) are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763